Citation Nr: 0728098	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

A hearing was held before the undersigned Veterans Law Judge 
in May 2007.   


FINDINGS OF FACT

Chronic hearing loss of the right ear was not present during 
service, was not manifest within a year after separation from 
service, and there is no basis to conclude that the current 
hearing loss of the right ear may be attributable to any 
event or injury during service.  


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claim.  
The letter specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
In addition, a letter dated in March 2006 included 
information regarding the assignment of initial ratings and 
effective dates.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was also 
afforded a VA medical examination, and an appropriate medical 
opinion was provided.  The Board has noted that the veteran 
has testified as to having had an additional evaluation of 
his hearing during service at the Boston Medical Center 
approximately 1974.  Records from such an evaluation have not 
been obtained; however, the Board notes that the status of 
the veteran's hearing during service is already well 
documented by other service medical records such as an 
audiogram dated in October 1975, and therefore obtaining the 
aforementioned 1974 evaluation would not materially alter the 
outcome of this case.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in May 2007, the veteran testified 
that he was exposed to noise during service in his duties as 
a jet mechanic.  He expressed his opinion that this noise 
exposure caused him to develop hearing loss of the right ear.  

However, after reviewing all of the evidence, the Board finds 
that the veteran's current hearing of the right ear was not 
present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's service records do not contain any references 
to right ear hearing loss.  On entrance examination in July 
1966, it was noted that he had pre-existing hearing loss of 
the left ear.  A record dated in October 1967 reflects that 
the veteran had loss of hearing in the left ear, and was 
given a profile that restricted him from working in a high 
noise level atmosphere for fear of trauma producing loss in 
the right ear.  A service medical record dated in September 
1969 reflects a complaint of hearing loss in the left ear, 
but does not mention the right ear.  An audiogram conducted 
in October 1975 reflects significant hearing loss in the left 
ear, but normal hearing in the right ear.  A service medical 
record dated in December 1975 reflects that the veteran had 
profound hearing loss in the left ear (AS), but hearing was 
within normal limits in the right ear (AD).  Similarly, a 
service medical record dated in January 1978 reflects a 
diagnosis of deafness left ear, but again there is no 
indication of abnormality in the right ear.  

The report of a medical history given by the veteran in 
October 1985 for the purpose of retirement shows that he 
reported having a history of hearing loss in the left ear 
since age 13, but there was no mention of hearing loss of the 
right ear.  The report of a medical examination conducted in 
October 1985 for the purpose of separation from service 
reflects that the defects noted included hearing loss of the 
left ear since age 13, but the results did not include a 
notation of hearing loss of the right ear.  

There is no medical evidence of hearing loss or tinnitus 
within a year after separation from service.  On the 
contrary, the report of a VA audiology examination conducted 
in December 1986 reflects that the hearing levels in the 
veteran's right ear were within normal limits.  The speech 
reception threshold was 5 decibels, and discrimination 
ability was 100 percent.  

The earliest record reflecting hearing loss of a disabling 
degree is the report of a VA audio examination conducted in 
January 2005.  Although the VA examiner did not have the 
claims file, the RO provided an account of the audio test 
results which had been conducted during service.  The VA 
examiner noted that the veteran reported a history of noise 
exposure in service due to aircraft and flight line 
operations.  However, the examiner concluded that it was his 
opinion that the veteran's current hearing impairment in the 
right ear as not related to acoustic trauma during service.  
In support of this conclusion, the examiner cited the service 
audiology results which indicated normal hearing during  and 
at the end of service.  

The Board has considered the veteran's testimony as to his 
belief that his hearing loss is related to service; however, 
the veteran, as a lay person, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  For the 
sake of analyzing the claim, the Board accepts the veteran's 
testimony that he was exposed to factors such as loud noises.  
However, to the extent that the veteran's testimony may be 
interpreted as indicating that he had continuity of 
symptomatology of hearing loss since service, the Board 
concludes that the testimony is not credible.  In this 
regard, the Board notes that the veteran's testimony is 
contradicted by the service records which indicate that he 
had normal hearing on examination in service.  Moreover, his 
claim of having had hearing loss on an ongoing basis is 
further contradicted by the complete lack of any medical 
evidence for many years after service.  As noted, the VA 
examination in 1986 showed normal hearing.  The Board 
concludes that contemporaneous medical records, such as the 
service records which are silent for complaints of hearing 
loss and show normal results on testing have significantly 
higher probative value than testimony presented many years 
later in support of a claim for monetary benefits.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss of the right ear 
was not present during service, was not manifest within a 
year after separation from service, and any current hearing 
loss of the right ear is not attributable to any event or 
injury during service.  Accordingly, the Board concludes that 
hearing loss of the right ear was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  


ORDER

Service connection for hearing loss of the right ear is 
denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


